
	
		I
		112th CONGRESS
		1st Session
		H. R. 3315
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a pilot program providing for monthly
		  fee-based payments for direct primary care medical homes for Medicare-Medicaid
		  dual eligibles and other Medicare beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Direct M.D. Care Act of 2011.
		2.Qualified direct
			 primary care medical home pilot for Medicare part B beneficiaries
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a program of pilot projects (each in
			 this section referred to as the pilot project) under part B of
			 title XVIII of the Social Security Act under which the Secretary reimburses a
			 qualified direct primary care medical home practice, as described in section
			 1301(a)(3) of the Patient Protection and Affordable Care Act (as amended by
			 section 10104(a) of such Act), using a monthly fee-based payment
			 methodology.
			(b)Affordable
			 primary careNo pilot project
			 may be established under this section with respect to a medical home if the
			 monthly fee under this section for an enrolled individual exceeds $100 (or $125
			 in the case of a dual eligible individual (as defined in subsection (i)). The
			 Secretary shall adjust from time to time the dollar amounts specified in the
			 previous sentence for inflation.
			(c)Scope of
			 servicesEach pilot project shall employ the following activities
			 and functions associated with direct primary care medical homes:
				(1)Provision of
			 preventive care.
				(2)Wellness
			 counseling.
				(3)Primary
			 care.
				(4)Coordination of
			 primary care with specialty and hospital care.
				(5)Urgent care
			 services.
				(6)Availability of
			 office appointments 7 days per week.
				(7)E-mail and
			 telephone consultation.
				(8)Availability of
			 telephone access for urgent care consultation on a 7-day per week, 24-hour per
			 day basis.
				(9)Use of a primary
			 care provider panel size that promotes the ability of participating providers
			 to appropriately provide the scope of services described in this
			 subparagraph.
				(d)Priorities
				(1)Qualified
			 stateAt least one such pilot
			 project shall be conducted in a State that—
					(A)has enacted
			 legislation to enable direct primary care practices to deliver monthly
			 fee-based primary care without being regulated as an insurer or health
			 maintenance organization; and
					(B)has direct primary
			 care practices which enroll, in the aggregate as of September 1, 2011, at least
			 3,000 individuals using the monthly fee-based primary care model.
					(2)Projects
			 including dual eligiblesSubject to paragraph (1), the Secretary
			 shall provide priority to pilot projects that seek to enroll individuals who
			 are dual eligible individuals.
				(e)No
			 insuranceCare provided under a pilot project shall not be
			 considered an insurance product and shall not be subject to regulation as
			 insurance product or health maintenance organization by State insurance
			 commissioners.
			(f)Application of
			 provisionsThe provisions of subsections (b)(3) and (d) of
			 section 1115A of the Social Security Act (42 U.S.C. 1315a) shall apply in
			 carrying out the program of pilot projects under this section in the same
			 manner as such provisions apply to testing models under subsection (b)(1) of
			 such section and, notwithstanding any other provision of law, funds
			 appropriated under subsection (f)(1)(B) of such section for activities under
			 such section shall be available to carry out pilot projects under this
			 section.
			(g)Reporting to
			 SecretaryAn entity that
			 establishes a pilot project shall submit to the Secretary an annual report that
			 measures the progress, of patients enrolled in the project with one or more
			 chronic conditions, on the following:
				(1)Emergency room
			 visits.
				(2)Hospitalizations.
				(3)Surgeries
			 (including type of surgery).
				(4)Specialist
			 visits.
				(5)Use of advanced
			 radiology (other than mammograms and DEXA scans).
				(h)Provision of
			 dataThe Secretary shall provide the entities operating pilot
			 projects with all necessary and relevant patient data, including any prior
			 claims data, needed for clinical purposes and for the purpose of providing an
			 evaluation of such projects.
			(i)Dual eligible
			 individual definedIn this
			 section, the term dual eligible individual means a Medicare
			 beneficiary who is described in subparagraph (A)(ii) of section 1935(c)(6) of
			 the Social Security Act (42 U.S.C. 1396u–5(c)(6)), taking into account the
			 application of subparagraph (B) of such section.
			
